Citation Nr: 1716107	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  10-41 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for degenerative joint disease, cervical spine.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served during the Gulf War Era and Peacetime.  He served in the U.S. Army from December 1977 to November 1995.
This claim comes to the Board of Veterans' Appeal (Board) from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction has since been transferred to the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claim now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any point in the future, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if subsequently raised at any point.  See 38 C.F.R. § 4.16; Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).


FINDINGS OF FACT

1. The Veteran's degenerative joint disease, cervical spine was shown to be productive of painful motion with forward flexion limited to no more than 30 degrees, and extension limited to 10 degrees, without unfavorable ankylosis of the entire cervical spine, or favorable ankylosis of the entire cervical spine at the March, 2016 examination.

2. The Veteran's degenerative joint disease was manifested by an inability to perform repetitive-use testing, with at least three repetitions, due to severe pain at the March, 2016 examination.

3. The Veteran's degenerative joint disease, cervical spine forward flexion was limited to no more than 45 degrees, and extension limited to 45 degrees, without unfavorable ankylosis of the entire cervical spine, or unfavorable ankylosis of the entire cervical spine at the November 2009 examination. 

4. The Veteran was able to perform repetitive-use testing, without any additional degree of limitation at the November 2016 examination.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a rating of 30 percent for degenerative joint disease, cervical spine has been met, effective March 24, 2016.  38 U.S.C.A. 
§§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010, 5242 (2016); 38 C.F.R. §§ 4.7, 4.10.

2. The criteria for the assignment of a rating in excess of 20 percent for degenerative joint disease, cervical spine, for the period prior to March 24, 2016, has not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, 5010, 5242 (2016); 38 C.F.R. §§ 4.7, 4.10.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b).  A standard October 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.

The Veteran was provided VA examinations in November 2009 and March 2016. 

The examinations are adequate as they are based upon consideration of the Veteran's prior medical history and examinations that consider the Veteran's range of motion, his degree of functional loss after repetition, inability to complete repetition, evidence of pain, fatigue, weakness, lack of endurance, and whether ankylosis of the cervical spine was present.  The examinations describe the Veteran's cervical spine disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran has not reported, nor has the record shown, that his degenerative joint disease, cervical spine has worsened in severity since his most recent examination in March 2016.  See 38 C.F.R. § 3.327 (a), see also Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  As such, a new examination is not required.  VA's duty to assist has been met.  

II.  Increased Ratings 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2015).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2  (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10  (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board granted the Veteran service-connection for his cervical spine disability an evaluation of 10 percent, effective December 1, 1995.  In February 2002, the Veteran filed a claim for increased evaluation for his cervical spine disability.  In February 2003, the Veteran was granted an increased evaluation from 10 percent to 20 percent, effective February 04, 2002.  In October 2009, the Veteran filed a claim for an increased evaluation.  The March 2010, rating decision continued the Veteran's evaluation of degenerative joint disease, cervical spine at 20 percent.  In April 2010 the Veteran filed a notice of disagreement with the March 2010 decision.  The Veteran contends that his service-connected cervical spine disability is more disabling than the current evaluation reflects.

III.  Rating Criteria

Service connection for the Veteran's cervical spine disability has been established effective December 1, 1995.  Throughout the pendency of this appeal, the disability has been assigned a 20 percent disability rating pursuant to 38 C.F.R. § 4.71a , Diagnostic Codes 5003, 5010, 5242 (degenerative arthritis of the spine). 

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, and 5242.  

Diagnostic Code 5003, provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved (Diagnostic Code 5200 etc.). 

Diagnostic Code 5242 specifies that disabilities of the spine should be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

With respect to the cervical spine, a 20 percent rating is assigned when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine is not greater than 170 degrees; a 30 percent rating is assigned when forward flexion of the cervical spine is 15 degrees or less; or there is favorable ankylosis of the entire cervical spine; a 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar; and a 100 percent rating is assigned based on unfavorable ankylosis of the entire spine.  

IV.  Discussion

The appeal period before the Board begins on October 14, 2008, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

The Veteran is competent to report neck symptoms observable by his senses.  See Andrea v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds his statements credible as they are consistent and detailed.

Throughout the appeal period, the Veteran's degenerative joint disease, cervical spine has manifested with limitation of forward flexion on objective testing.  The March 2016 examination shows forward flexion of the cervical spine has range between 0 degrees and 30 degrees.  The evidence also reflects functional impairment due to pain and other factors.  Additionally, the Veteran was unable to complete repetitive-use testing, due to severe pain.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of an additional range-of- motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (20).

During the March 2016 examination, the Veteran reported that his cervical spine flare-ups have worsened considerably, and increased in frequency, sometimes lasting several weeks, since his previous disability evaluation.  During the March 2016 examination, the Veteran was unable to perform repetitive-use testing, with at least three repetitions, due to severe pain.  The examiner reported the Veteran suffered functional loss due to pain and weakness.  Additionally, the Veteran suffered localized tenderness, guarding or muscle spasms of the cervical spine, and had forward flexion limited to 30 degrees.

The evidence shows a deterioration in the Veteran's objectively recorded range of cervical motion, and a progression of his cervical spine disability since his November 2009 examination.  At the March 2016 VA examination, the Veteran's cervical flexion was recorded as 30 degrees and his combined range of motion was to 125 degrees.  At the November 2009 examination, the examiner recorded his forward cervical flexion at 45 degrees, and his combined range of motion was to 340 degrees, with pain.  Thus, the evidence shows an actual worsening of 15 degrees of flexion and 215 degrees worsening in combined cervical motion.

The Veteran also reported flare-ups in his neck symptoms.  The March 2016 examination noted weakness, spasms, and pain associated with the cervical spine.  The examiner also noted a progression in the degenerative joint disease, cervical spine.  The Board has considered whether a disability rating higher than 20 percent is warranted, effective March 24, 2016, based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40 , 4.45 (2015).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Board finds that the evidence shows the Veteran's ability to function with ordinary life activities of life and work have worsened since the previous examination.  Following a review of the pertinent evidence, the Board finds that the criteria for a rating increase from 20 percent to 30 percent, but not higher, has been met, effective March 24, 2016.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

At the November 2009 examination, the examiner reported the Veteran did not show evidence of radiating pain on movement, spasms, guarding, stiffness, fatigue, or weakness.  The Veteran's range of motion of the cervical spine was within normal limits.  The Veteran did have some pain following repetitive use, but no additional loss of motion.  The examination of the cervical spine did not reveal any sensory deficits.  He had normal reflexes of the upper extremities.  Therefore, an increased rating for the period before the March 24, 2016 examination is denied.

VI.  Other Diagnostic Codes

With regard to whether the Veteran is entitled to a higher rating under another Diagnostic Code, the Veteran exhibited neurological symptoms, including lower left and right extremity radiculopathy.  However, the Veteran is separately rated at 20 percent for his left and right upper extremity radiculopathy, respectively. 

The Veteran does not have a diagnosis of Intervertebral Disc Syndrome (IVDS) and does not experience incapacitating episodes to warrant consideration of a rating under the General Formula or under the Formula for Rating IVDS based on incapacitating episodes.  38 § 4.71a, Diagnostic Code 5243.

There are no other diagnostic codes which would provide higher or separate ratings for the Veteran's degenerative joint disease, cervical spine.  The November 2009, and March 2016 VA examinations, affirmatively found the cervical spine is not productive of ankylosis of the cervical spine or complete immobility, thus, ratings higher than 30 percent from March 24, 2016, and 20 percent prior to March 24, 2016, are not warranted. 

VII.  Other Considerations

The Board has also considered whether the Veteran's degenerative joint disease, cervical spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral of this disability to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Under Thun, there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

The Board observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  In addition, there is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment, such as "marked interference" with employment over and above that which is already contemplated in the assigned schedular ratings.  38 U.S.C.A. § 1155.  (Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has considered the applicability of the benefit of the doubt doctrine.  A preponderance of the evidence supports the assignment of a rating higher than the currently assigned 20 percent for the Veteran's degenerative joint disability, cervical spine.  As such the benefit of the doubt doctrine has been considered.  38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 4.3 , 4.7; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A disability rating of 30 percent, but no greater, for degenerative joint disease, cervical spine is granted, effective March 24, 2016.
A disability rating in excess of 20 percent for degenerative joint disease, cervical spine, for the period prior to March 24, 2016, is denied.



____________________________________________
CYNTHIA M. BRUCE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


